Citation Nr: 9901117	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of 
laminectomy for herniated disc of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1946 to August 
1947.  

This appeal arises from a January 1996 rating decision of the 
Columbia, South Carolina Regional Office (RO) that continued 
an evaluation of 40 percent for the veterans service 
connected residuals of laminectomy for herniated disc of the 
lumbar spine.  A Notice of Disagreement was received in March 
1996 and a Statement of the Case was issued in that same 
month.  The veteran filed a substantive appeal in April 1996 
and requested a hearing at the RO before a Member of the 
Board.  This case was remanded in November 1997 in order to 
afford the veteran the above mentioned Travel Board hearing.  

On August 17, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected residuals of 
laminectomy for herniated disc of the lumbar spine.

In reviewing the record, the undersigned notes that a recent 
VA examination for rating purposes that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
not been held.  In DeLuca v. Brown, the Court held that in 
evaluating a service connected disability involving a joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated he has pain on 
use of his low back that radiates into his legs.  Therefore, 
the veteran should be afforded an orthopedic examination to 
address the DeLuca requirements and a neurological 
examination to address the veterans radicular symptoms.  

Additionally, the veteran indicated at the August 1997 Travel 
Board hearing that he had received treatment from the 
Fayetteville, North Carolina VA medical center.  Recent 
treatment records from this facility should be requested 
prior to a VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the residuals of laminectomy 
for herniated disc of the lumbar spine in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the Fayetteville, North 
Carolina VA medical center.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected residuals of 
laminectomy for herniated disc of the 
lumbar spine.  The veteran should be 
notified of the importance of appearing 
for the examinations and the consequences 
of his failure to do so.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the examiner is unable to make 
such a determination, it should be so 
indicated on the record.  The ranges of 
motion of the lumbar spine should be 
specified, as should the normal ranges of 
motion.  The examiner should indicate 
whether the service connected disability 
causes unfavorable ankylosis of the 
lumbar spine; complete bony fixation 
(ankylosis) of the lumbar spine, at a 
favorable angle; or at an unfavorable 
angle, with marked deformity and 
involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type).

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological 
findings appropriate to the site of any 
diseased disk) and little intermittent 
relief.  The neurologist should also 
determine whether the service connected 
back disability has resulted in any bowel 
or bladder dysfunction.  If so, all 
manifestations and the severity thereof 
should be determined.  Any specialist 
examinations needed to answer any 
questions posed should be ordered.  All 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veterans claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected residuals of laminectomy for 
herniated disc of the lumbar spine.  If 
the action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
